DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz et al. (2021/0107233) in view of Foo (5,549,496).  Lenz teaches an apparatus comprising a first robot on which a first gripper is mounted and second robot on which a second gripper is mounted ([0036]). Lenz also shows the gripper comprises two fingers, which is capable of gripping things such as glass tube and a lead (figures 2, 7-8). Lenz also teaches the first robot and second robot can be brought together so the first and second tubes meet and join, which suggests the first and second robots are capable of inserting a lead into a glass tube (figures 7-9, [0040]), since it requires a similar motion.  .
Regarding claims 2-5, Lenz teaches moving the first and second robots to bring the ends of the two respective tubes toward each other to be in contact with the heater, simultaneously heating the ends until melted, and subsequently moving the tubes to be away from the heater and joining the melted ends ([0040]-[0041], figures 8-9). Thus, the first robot is capable of controlling the heating time of the glass tube on the heater and the second robot is capable of controlling the heating time of the glass tube on the heater, such that the tubes are softened and melted, since the robots control how long the ends are in contact with the heater. Furthermore, in substituting the heater with a flame heater, the flame heater would be capable of simultaneously heating a glass tube and a lead, since Lenz shows brining the two ends of the glass tubes to be in contact with the heater simultaneously.
Regarding claims 7-8, Lenz teaches moving the first robot and the second robot toward each other, and after joining, the second robot releases the tube, such that the 
Regarding claim 9, as can be seen in figure, Lenz brings the ends of the tubes together ([0041], claims 5. 8); thus, the robots are capable of inserting a lead into an end of a glass tube.
Regarding claims 10-11, Lenz teaches the first and second robots can move the end of the respective tubes to the heater (claims 8-9); thus, the first and second robots is capable of moving the ends of the glass tubes into the flame heater of Foo.
Regarding claim 12, Lenz teaches the first and second robots are multi-degree-of-freedom robots (claim 10).
Regarding claim 13, Lenz shows the first and second robots arranged on opposite side of the heater in figure 8.
Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kume et al. (2007/0147748) in view of Häntzschel et al. (2017/0066143). Regarding claims 1 and 12, Kume teaches an apparatus comprising two grippers, each gripping cylindrical members, such as an optical fiber base material and a dummy rod, and a flame heater for heating the ends of each of the cylindrical members to a softened state ([0048]). Kume further teaches moving the grippers toward each other so that the cylindrical members meet.  Furthermore, Kume teaches the grippers are mounted on a gripping mechanisms (7, 8), wherein the gripping mechanisms are automatically controlled by a control apparatus, such that movement of the grippers are coordinated .  
Furthermore, since the grippers of Kume grips cylindrical members and the gripping mechanisms are moved toward each other to allow heating of ends of both cylindrical member simultaneously, the apparatus of Kume and Häntzschel would be capable of gripping a glass tube and lead, heating both a glass tube and a lead, and inserting a lead into the glass tube.
Regarding claims 2-5, as mentioned, Kume teaches simultaneous heating of the members with the flame of the flame heater. Kume further teaches controlling the heating time of the both ends of the cylindrical members to ensure sufficient softening and melting of the ends ([0048], [0050], [0053], figures 2-3), which suggests the first and second robots are capable of controlling the heating time on a glass tube and a lead to a predetermined temperature.
Regarding claim 6, Kume teaches the members are always placed on and heated by the flame through the bringing of the two ends together, which suggests the 
Regarding claim 7, Kume also teaches the first gripper can hold a glass tube and the second grippers can toward the glass tube ([0048]).
Regarding claims 9-11, Kume teaches the grippers are moved toward each, such that the ends of the members are joined, thus suggesting the apparatus is capable of inserting a lead into an end of a glass tube, as well as moving the end of a glass tube and an end of a lead onto the flame for heating ([0048]).
Regarding claim 13, Kume teaches the grippers are arranged on opposite sides of a flame heater (figure 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741